UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6854


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OCTAVIO RENTERIA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00037-GBL-1)


Submitted:    October 5, 2009                 Decided:   November 17, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Octavio Renteria, Appellant Pro Se. Dennis Michael Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Octavio Renteria pled guilty to possession with the

intent     to    distribute       cocaine,       in    violation          of    21     U.S.C.

§ 841(a)(1) (2006).         He was sentenced on May 19, 2006.                        Over two

years later, Renteria filed a motion styled “Motion to Reduce

Sentence     Pursuant      to   18      U.S.C.     § 3742,”        alleging      that     the

district    court    did    not      take   into      account      the    applicable       18

U.S.C. § 3553(a) (2006) factors when issuing his sentence.                                The

district    court    denied       his    motion,      noting       that    it    may     only

correct a sentence pursuant to Fed. R. Crim. P. 35 within seven

days of sentencing, and Renteria had filed his motion over two

years beyond that point.             Additionally, the district court noted

that it may only reconsider a sentence under 18 U.S.C. § 3742

(2006) when that sentence has been appealed and remanded by this

court.

            In     response,         Renteria      filed       a     pleading          styled

“Objection to Order Denying Properly Filed § 3742 Motion,” in

which he requested that his motion and applicable sentencing

materials be forwarded to this court for review.                                Citing 18

U.S.C.     § 3742(d)-(e),       the     district       court       granted      Renteria’s

objection and ordered the clerk to certify pertinent portions of

the record to this court.

            Renteria’s informal brief filed in this court leaves

no doubt that he seeks a belated direct appeal of his sentence.

                                            2
In criminal cases, however, the defendant must file the notice

of appeal within ten days after the entry of judgment.                        Fed. R.

App. P. 4(b)(1)(A).       With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                         Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

              The   district   court     entered      judgment    in     Renteria’s

criminal case on May 19, 2006.               Renteria filed his “Motion to

Reduce    Sentence    pursuant    to    18   U.S.C.    § 3742,”    which      is    the

earliest he can be deemed to have sought a direct appeal, over

two   years    later.    Because       Renteria    failed   to    file    a    timely

notice of appeal or to obtain an extension of the appeal period,

we dismiss the appeal. *         We dispense with oral argument because

the facts and legal contentions are adequately presented in the




      *
       We note that the appeal period is not a jurisdictional
provision in criminal cases, but rather a claim processing rule,
see Bowler v. Russell, 551 U.S. 205, 209-14 (2007).      Because
Renteria’s appeal is inordinately late, and its consideration is
not in the best interest of judicial economy, we exercise our
inherent power to dismiss it.    See United States v. Mitchell,
518 F.3d 740, 744 (10th Cir. 2008).   We further note that even
if Renteria’s motion is construed to seek post-judgment review
or reconsideration of his sentence pursuant to 18 U.S.C. § 3742,
the district court correctly determined that such relief under
that provision of law is unavailable.



                                         3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    4